 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ADRIENNE BENSON, et al.,
                                                               Cause No. C18-0525RSL
 9
                             Plaintiffs,

10
                  v.                                           ORDER DENYING MOTION FOR
                                                               RELIEF FROM DEADLINE
11
      DOUBLEDOWN INTERACTIVE, LLC,

12
                             Defendants.

13

14
            This matter comes before the Court on plaintiffs’ “LCR 7(d)(2)(A) Motion for Relief
15

16   from a Deadline.” Dkt. # 161. On February 18, 2021, defendants filed a motion for protective

17   order and to compel discovery responses, arguing that plaintiffs should not be permitted to seek
18   class certification until they had completed their document production and provided a reasonable
19
     amount of time for the parties to schedule and take plaintiffs’ depositions. Later that same day,
20
     plaintiffs filed this motion, seeking a fourteen day extension of the response deadline so that
21
     their counsel could focus their attention and energies on drafting the class certification motion.
22

23          Plaintiffs do not assert that there was a looming deadline by which they had to file their

24   motion for class certification. To the contrary, the parties previously agreed to an open-ended
25   schedule in this case, providing defendants a “reasonable opportunity” to pursue discovery, after
26
     which plaintiffs would file their class certification motion. Dkt. # 135. Thus, the choice to
27
     ORDER DENYING MOTION
28   FOR RELIEF FROM DEADLINE - 1
 1   prioritize their own not-yet-filed motion over defendants’ was simply that: a choice. Plaintiffs
 2   have not shown good cause for the requested extension. Fed. R. Civ. P. 6(b)(1). The motion
 3
     (Dkt. # 161) is therefore DENIED.
 4

 5          Dated this 26th day of February, 2021.
 6

 7                                             Robert S. Lasnik
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION
28   FOR RELIEF FROM DEADLINE - 2
